Exhibit 10.15


EMMIS COMMUNICATIONS CORPORATION
2016 EQUITY COMPENSATION PLAN


1.    Purpose. The primary purposes of the Plan are to provide equity
compensation in lieu of or in addition to cash compensation for employees,
officers, directors and independent contractors of the Company and its
subsidiaries, to increase employee, officer, director and independent contractor
stock ownership opportunities and to improve the Company’s ability to attract
and retain a team of outstanding employees, officers, directors and independent
contractors.
2.    Definitions. As used in the Plan, terms defined parenthetically
immediately after their use have the respective meanings provided by such
definitions and the terms set forth below have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
“Affiliate” means, with respect to a specified person, a person that, directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, the person specified.
“Award” means Options, shares of Restricted Stock, Stock Appreciation Rights or
Performance Units granted under the Plan.
“Award Agreement” has the meaning specified in Section 4(b)(vi).
“Board” means the Board of Directors of the Company.
“Cause” means, unless otherwise determined by the Committee, (i) conviction of
the Grantee of any felony or other crime involving dishonesty, fraud or moral
turpitude, (ii) the Grantee’s habitual neglect of Grantee’s duties, (iii) the
Grantee engaging in any gross negligence or gross misconduct which is injurious
to the Company, including, but not limited to, insubordination, the commission
of any dischargeable offense as defined through the Company’s written or
unwritten policies (e.g., sexual harassment), and impermissible subordinate
fraternization; (iv) the Grantee engaging in any unlawful conduct or behavior
the Company reasonably considers to be dishonest, immoral, unethical, or
fraudulent, regardless of materiality; and (v) the Grantee appropriating any
corporate opportunity or property for personal benefit or the benefit of
another, regardless of materiality or intent to defraud; provided, however, that
if a Grantee is subject to an employment agreement with the Company or a
Subsidiary, or has a Personal Services Contract , “cause” shall mean any breach
of such agreement or contract by the Grantee giving the Company or a Subsidiary
the right to terminate the agreement or contract.
“Change in Control” means any of the following: (i) any person or group (other
than a Subsidiary or any employee benefit plan (or any related trust) of the
Company or a Subsidiary, and other than Jeffrey H. Smulyan or an Affiliate of
Mr. Smulyan) becomes after the Effective Date the beneficial owner of 35% or
more of either the then outstanding Stock or the combined voting power of the
then outstanding voting securities of the Company entitled to vote in the
election of directors, except that (A) no such person or group shall be deemed
to own beneficially any securities acquired directly from the Company pursuant
to a written agreement with the Company unless such person or group subsequently
becomes the beneficial owner of additional Stock or voting securities of the
Company other than pursuant to a written agreement with the Company, and (B) no
Change in Control shall be deemed to have occurred solely by reason of any such
acquisition by a corporation with respect to which, after such acquisition, more
than 60% of both the then outstanding common shares of such corporation and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote in the election of directors are then beneficially
owned, directly or indirectly, by the persons who were the beneficial owners of
the Stock and voting securities of the Company immediately before such
acquisition in substantially the same proportion as their ownership, immediately
before such acquisition, of the outstanding Stock and the combined voting power
of the then outstanding voting securities of the Company entitled to vote in the
election of directors; (ii) individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided that any individual who
becomes a director after the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote or written
consent of at least two-thirds of the directors then comprising the Incumbent
Directors shall be considered as though such individual were an Incumbent
Director, but excluding, for this purpose, any such individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company (as such terms
are used in Rule 14a-11 under the Exchange Act); (iii) consummation of (A) a
merger, reorganization or consolidation with respect to which the individuals
and entities who were the respective beneficial owners of the Stock and voting
securities of the Company immediately before such merger, reorganization or
consolidation do not, after such merger, reorganization or consolidation,




A-1



--------------------------------------------------------------------------------

Exhibit 10.15


beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding common shares and the combined voting power of the then
outstanding voting securities entitled to vote in the election of directors of
the corporation resulting from such merger, reorganization or consolidation, or
(B) the sale or other disposition of all or substantially all of the assets of
the Company; (iv) shareholder approval of a liquidation or dissolution of the
Company or (v) such other event(s) or circumstance(s) as are determined by the
Committee to constitute a Change in Control. Notwithstanding the foregoing
provisions of this definition, a Change in Control of the Company shall be
deemed not to have occurred with respect to any Grantee, if such Grantee is, by
written agreement executed prior to such Change in Control, a participant on
such Grantee’s own behalf in a transaction in which the persons (or their
Affiliates) with whom such Grantee has the written agreement Acquire the Company
(as defined below) and, pursuant to the written agreement, the Grantee has an
equity interest in the resulting entity or a right to acquire such an equity
interest.
        For the purposes of this definition, “Acquire the Company” means the
acquisition of beneficial ownership by purchase, merger, or otherwise, of either
more than 50% of the Stock (such percentage to be computed in accordance with
Rule 13d-3(d)(1)(i) of the SEC under the Exchange Act) or substantially all of
the assets of the Company or its successors; “person” means such term as used in
Rule 13d-5 of the SEC under the Exchange Act; “beneficial owner” means such term
as defined in Rule 13d-3 of the SEC under the Exchange Act; and “group” means
such term as defined in Section 13(d) of the Exchange Act.
“Class A Common Stock” means the Class A Common Stock of the Company, par value
$.01 per share.
“Class B Common Stock” means the Class B Common Stock of the Company, par value
$.01 per share.
“Code” means the Internal Revenue Code of 1986, as amended, and regulations and
rulings thereunder. References to a particular section of the Code shall include
references to successor provisions.
“Committee” means the Compensation Committee of the Board or such other
committee or subcommittee appointed by the Board or the Compensation Committee;
provided that, solely with respect to Awards to persons subject to Section 16 of
the Exchange Act, such committee is comprised of two or more members of the
Board of Directors, each of whom is (i) a “non-employee director,” as defined in
Rule 16b-3 adopted under the Exchange Act or otherwise in compliance with Rule
16b-3, (ii) to the extent required by Section 162(m) of the Code, an “outside
director” (as such term is defined in Section 162(m) of the Code) or as may
otherwise be permitted under Section 162(m) of the Code and (iii) an
“independent director” under applicable stock exchange rules if and to the
extent required..
“Company” means Emmis Communications Corporation, an Indiana corporation.
“Disability” means, with respect to the exercise of an incentive stock option
after Termination of Employment, a disability within the meaning of
Section 22(e)(3) of the Code, and for all other purposes, a mental or physical
condition which, in the opinion of the Committee, renders a Grantee unable or
incompetent to carry out the job responsibilities which such Grantee held or the
tasks to which such Grantee was assigned at the time disability was incurred,
and which is expected to be permanent or for an indefinite duration.
“Effective Date” means January 29, 2016; provided that “Effective Date” means
the date on which shareholders ratify or approve the Plan with respect to
Section 3(d).
“Eligible Transferee” has the meaning specified in Section 12(b).
“Exchange Act” means the Securities Exchange Act of 1934, as amended. References
to a particular section of, or rule under, the Exchange Act shall include
references to successor provisions.
“Fair Market Value” of any security of the Company means, as of any applicable
date: (i)  if the security is listed for trading on a national securities
exchange, including but not limited to the NASDAQ Stock Market, the closing
price of the security as reported by such exchange on such date, or if no
reported sales occurred on such date, on the first preceding date on which a
reported sale of the security shall have occurred, or (ii)  if the security is
not listed for trading on a national securities exchange, including but not
limited to the NASDAQ Stock Market, the fair market value of the security as
determined by the Committee using the reasonable application of a reasonable
valuation method.
“Family Member” of a Grantee means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law of the Grantee, including adoptive relationships, any person
sharing the Grantee’s household (other than




A-2



--------------------------------------------------------------------------------

Exhibit 10.15


a tenant or employee), a trust in which these persons have more than fifty
percent (50%) of the beneficial interest, a foundation in which these persons
(or the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than fifty percent (50%) of the voting
interests.
“Grant Date” means the date of grant of an Award determined in accordance with
Section 6.
“Grantee” means an individual or Personal Service Corporation that has been
granted an Award.
“Immediate Prior Plan” means the Emmis Communications Corporation 2015 Equity
Compensation Plan.
“Incentive Stock Option” means an Award under Section 7(b).
“including” means “including, without limitation.”
“Measuring Period” has the meaning specified in Section 10(a)(i)(B).
“Option” means an Award under Section 7.
“Option Price” means the per share purchase price of (i) Stock subject to an
Option or (ii) Restricted Stock subject to an Option.
“Parent” means any corporation, partnership or limited liability company (other
than the Company) in an unbroken chain of corporations, partnerships or limited
liability companies ending with the Company, if at the time of the granting of
an Award under the Plan, each of such corporations, partnerships or limited
liability companies other than the Company owns stock, general partnership
interests or membership interests, as the case may be, possessing a majority of
the total combined voting power of all classes of stock, general partnership
interests or membership interests, as the case may be (whether at all times or
only so long as no senior class of securities has such voting power by reason of
any contingency), in one of the other corporations, partnerships or limited
liability companies in such chain.
“Performance Goals” has the meaning specified in Section 10(a)(i).
“Performance Percentage” has the meaning specified in Section 10(a)(i)(C).
“Performance Units” means units established by the Committee for purposes of
granting an Award under Section 10.
“Personal Services Contract” means any written contract or agreement pursuant to
which a corporation, partnership, limited liability company or other entity is
to provide to the Company or a Subsidiary the services of one or more
individuals.
“Personal Service Corporation” means a corporation, partnership, limited
liability company or other entity that has a Personal Services Contract in
effect.
“Plan” means the Emmis Communications Corporation 2016 Equity Compensation Plan.
“Prior Plans” means the Emmis Communications Corporation 2015 Equity
Compensation Plan and any other similar equity compensation plan of the Company
under which there are outstanding stock options, shares of restricted stock,
stock appreciation rights or performance units that have not lapsed or been
forfeited.
“Restricted Stock” means Stock awarded pursuant to Section 8.
“SEC” means the Securities and Exchange Commission.
“Stock” means the Class A Common Stock and the Class B Common Stock.
“Stock Appreciation Rights” means Awards under Section 9.
“Subsidiary” means any corporation, partnership or limited liability company
(other than the Company) in an unbroken chain of corporations beginning with the
Company if, at the time of the granting of an Award under the Plan, each of the
corporations, partnerships or limited liability companies other than the last
corporation, partnership or




A-3



--------------------------------------------------------------------------------

Exhibit 10.15


limited liability company in the unbroken chain owns stock, general partnership
interests or membership interests, as the case may be, possessing a majority of
the total combined voting power of all classes of stock, general partnership
interests or membership interests, as the case may be (whether at all times or
only so long as no senior class of securities has such voting power by reason of
any contingency), in one of the other corporations, partnerships or limited
liability companies in such chain.
“Termination of Employment” means a cessation of a business relationship with
the Company or its Subsidiaries which occurs (a) with respect to an employee of
the Company or a Subsidiary, the first day an individual is for any reason
entitled to severance payments under the Company’s or any Subsidiary’s personnel
policies or is no longer employed by the Company or any of its Subsidiaries, or,
with respect to an individual who is an employee of a corporation constituting a
Subsidiary, the first day such corporation is no longer a Subsidiary, (b) with
respect to a director of the Company, the first day he or she ceases to be a
director of the Company, (c) with respect to an independent contractor of the
Company or a Subsidiary, the first day the independent contractor is no longer
providing, and is not expected by the Company to provide, services to the
Company or a subsidiary, or, (d) with respect to a Personal Service Corporation,
the first day after the Personal Service Contract has expired or terminated and
is not expected by the Company to be extended or renewed. Notwithstanding the
foregoing, a Termination of Employment pursuant to any of clauses (a) through
(d) shall not be deemed to occur with respect to any Options that are vested on
the date on which a Termination of Employment would otherwise be deemed to have
occurred so long as a Grantee continues to provide services to the Company or a
Subsidiary in one or more of the capacities specified in clauses (a) through (d)
above.
3.    Scope of the Plan.
(a)    Number of Shares. Subject to Section 3(c), an aggregate of six million
(6,000,000) shares of Stock plus the number of shares of Stock described in
Section 3(d) is hereby made available and is reserved for delivery. Subject to
the foregoing limit, shares of Stock held as treasury shares may also be used
for or in connection with Awards. Performance Units issued under the Plan shall
only reduce the number of shares available for grant or issuance under the Plan
to the extent that the Performance Unit Award is paid in stock or the
Performance Units are identified with specific Options, Restricted Stock or
Stock Appreciation Rights. No more than one million (1,000,000) shares of Class
B common stock shall be available for grant and issuance under the Plan from the
six million (6,000,000) additional shares of stock authorized for delivery under
the Plan. Awards of or pertaining to shares of Class B Common Stock may be
granted only to Jeffrey H. Smulyan or an Affiliate of Smulyan (as defined in the
Company’s Second Amended and Restated Articles of Incorporation, as amended from
time to time). Issuance of either Class A Common Stock or Class B Common Stock
as or pursuant to an Award shall reduce the shares available for grant and
issuance under the Plan.
(b)    Limit on Awards. Subject to Section 3(a) as to the maximum number of
shares of Stock available for delivery in connection with Awards and
Sections 3(c) and 26, the maximum number of Awards that may be granted to each
Grantee in each calendar year during any part of which the Plan is in effect
shall be as follows:
(i)
With respect to Stock subject to Options, 300,000 shares;

(ii)
With respect to Stock subject to Stock Appreciation Rights, 300,000 shares;

(iii)    With respect to Restricted Stock (other than Restricted Stock issued in
payment of an Award of Performance Units or issued in lieu of cash compensation
under a stock compensation-type program), that number of shares of Stock whose
value equals the lesser of (A) 500% of such Grantee’s base salary and bonus for
such year or (B) $5,000,000 (based on the Fair Market Value of Stock on the date
the award is granted, not the date the Award vests or is paid);
(iv)    With respect to Awards of Performance Units, that number of shares of
Stock whose value equals the lesser of (A) 500% of such Grantee’s base salary
and bonus for such year or (B) $5,000,000 (based on the Fair Market Value of
Stock on the date the Award is granted, not the date the Award is earned or
paid).
(c)    Re-Use of Shares. If and to the extent an Award or any portion thereof
shall expire or terminate for any reason without having been exercised in full
or shall be forfeited, shares of Stock available for such Award or any portion
thereof (including restricted stock) and stock appreciation rights associated
with such Award shall become available for other Awards. If a Grantee pays all
or part of the exercise price or tax withholding, if any, associated with an
Award




A-4



--------------------------------------------------------------------------------

Exhibit 10.15


by the transfer of Stock or the withholding or surrender (including by
attestation) of all or part of an Award (including the Award being exercised),
such Stock will also be available for grant under this Plan.
(d)    Addition of Stock from Prior Plans. In addition to the shares of Stock
reserved for issuance under Section 3(a), the number of shares of Stock which
were reserved for issuance under the Immediate Prior Plan but which are not
subject to any outstanding awards under such plan as of the Effective Date shall
be available for issuance under Awards granted under this Plan. Further, after
the Effective Date, if any shares of Stock subject to awards granted under any
Prior Plan would again become available for new grants under the terms of such
plan if such plan were still in effect, then those shares of Stock will be
available for the purpose of granting Awards under this Plan, thereby increasing
the number of shares of Stock available for issuance under this Plan as
determined under the first sentence of Section 3(a). The Immediate Prior Plan
shall terminate as of the Effective Date for purposes of granting additional
awards thereunder, although awards outstanding under Prior Plans remain in
effect in accordance with such Prior Plans and any applicable award agreements.
4.    Administration.
(a)    General. The Plan shall be administered by the Committee, which shall
consist of persons who are appointed by the Board. Notwithstanding the
requirements contained in the immediately preceding sentence, the Board or the
Committee may, in its discretion, delegate to a committee or subcommittee of the
Board or the Committee any or all of the authority and responsibility of the
Committee. Such other committee or subcommittee may consist of two or more
directors who may, but need not, be officers or employees of the Company or of
any of its Subsidiaries. To the extent that the Board or the Committee has
delegated to such other committee or subcommittee the authority and
responsibility of the Committee pursuant to the foregoing, all references to the
Committee in the Plan shall be to such other committee or subcommittee.
Notwithstanding the foregoing, the Board shall at all times have the right to
make Awards, administer the Plan, and otherwise exercise the authority of the
Committee under the Plan, and to the extent the Board does so, references to the
Committee in the Plan shall be to the Board.
(b)    Authority of the Committee. The Committee shall have full power and final
authority, in its discretion, but subject to the express provisions of the Plan,
as follows: (i) to select Grantees, (ii) to grant Awards, (iii) to determine (A)
when Awards may be granted, (B) whether or not specific Stock Appreciation
Rights shall be identified with a specific Option, specific shares of Restricted
Stock, or specific Performance Units and, if so, whether they shall be
exercisable cumulatively with, or alternatively to, such Option, shares of
Restricted Stock, or Performance Units, and (C) whether or not specific
Performance Units shall be identified with a specific Option, specific shares of
Restricted Stock, or specific Stock Appreciation Rights under the Plan or any
Prior Plan and, if so, whether they shall be exercisable cumulatively with, or
alternatively to, such Option, shares of Restricted Stock, or Stock Appreciation
Rights, (iv) to interpret the Plan and to make all determinations necessary or
advisable for the administration of the Plan, (v) to prescribe, amend, and
rescind rules relating to the Plan, including rules with respect to the
exercisability and nonforfeitability of Awards upon the Termination of
Employment of a Grantee, (vi) to determine the terms and provisions of any
written agreement by which an Award may be granted (“Award Agreements”) and, to
modify any such Award Agreement at any time, with the consent of the Grantee
when required, (vii) to accelerate the exercisability of, and to accelerate or
waive any or all of the restrictions and conditions applicable to, any Award,
(viii) to make such adjustments or modifications to Awards to Grantees working
outside the United States as are necessary and advisable to fulfill the purposes
of the Plan, (ix) to impose such additional conditions, restrictions, and
limitations upon the grant, exercise or retention of Awards as the Committee
may, before or concurrently with the grant thereof, deem appropriate, including
requiring simultaneous exercise of related identified Options, Stock
Appreciation Rights, and Performance Units and limiting the percentage of
Options, Stock Appreciation Rights, and Performance Units which may from time to
time be exercised by a Grantee, and (x) to require Awards to be transferred to a
non-grantor trust for the benefit of the Grantee.
(c)    Determinations of the Committee; No Liability. The determination of the
Committee on all matters relating to the Plan or any Award Agreement shall be
conclusive and final. No member of the Committee shall be liable for any action
or determination made in good faith with respect to the Plan or any Award.
5.    Eligibility. Awards may be granted to or for the benefit of any current or
former employee, officer, director, Personal Service Corporation, or independent
contractor of the Company or its Subsidiaries; provided, however, that Awards of
Options, Restricted Stock, or Stock Appreciation Rights may only be granted to
persons with respect to whom the Company is an “eligible issuer” as defined in
Treas. Reg. §1.409A-1(b)(5)(iii)(E). In selecting the Grantees to whom Awards
may be granted, as well as in determining the number of shares of Stock subject
to and the other terms




A-5



--------------------------------------------------------------------------------

Exhibit 10.15


and conditions applicable to each Award, the Committee shall take into
consideration such factors as it deems relevant in promoting the purposes of the
Plan.
6.    General Terms and Conditions of Grants.
(a)    Grant Date. The Grant Date of an Award shall be the date on which the
Committee grants the Award.
(b) Maximum Term. The term of each Award (subject to Section 7(b) with respect
to Incentive Stock Options) shall be a period of not more than ten (10) years
from the Grant Date, and shall be subject to earlier termination as herein
provided.
(c) Tandem Awards. A Grantee may, if otherwise eligible, be granted additional
Awards in any combination.
7.    Options.
(a)    Grant of Options and Option Price. The Committee may grant an Option
containing such terms, conditions and restrictions as the Committee deems
appropriate; provided, however, that the Option Price of any Option shall not be
less than the Fair Market Value of the Stock on the Grant Date.
(b)    Grant of Incentive Stock Options. Without limiting the generality of the
foregoing, the Committee may designate that an Option shall be made subject to
restrictions that permit it to qualify as an “incentive stock option” under the
requirements of Section 422 of the Code. Notwithstanding the foregoing and
Section 4(b)(vi), the Committee may, without the consent of the Grantee, at any
time before the exercise of an Option (whether or not an Incentive Stock
Option), take any action necessary to prevent such option from being treated as
an Incentive Stock Option.
(c)    Exercise of Options. Each Option shall be exercised, in whole or in part,
by delivery to the Company of written notice of intent to purchase a specific
number of shares of Stock subject to the Option. The Option Price of any shares
of Stock or shares of restricted stock as to which an Option shall be exercised
shall be paid in full at the time of the exercise. Payment may, at the election
of the Grantee, be made in any one or any combination of the following: (i)
cash; (ii) shares of Stock that have been held by the Grantee for at least six
months, each valued at the Fair Market Value on the date of exercise (including
through an attestation procedure); (iii) with the approval of the Committee,
shares of restricted stock that have been held by the Grantee for at least six
months, each valued at the Fair Market Value of a share of Stock on the date of
exercise; (iv) by waiver of compensation due or accrued to the Grantee for
services rendered; (v) with the consent of the Committee, by tender of property;
(vi) provided that a public market for the Stock exists: (A) through a “same day
sale” commitment from the Grantee and a broker-dealer complying with
Regulation T and other rules adopted by the Board of Governors of the Federal
Reserve System whereby the Grantee irrevocably elects to exercise the Option and
to sell a portion of the Stock so purchased in order to pay for the Option, and
whereby the broker-dealer irrevocably commits upon receipt of such Stock to
forward the Option Price directly to the Company; or (B) through a “margin”
commitment from the Grantee and a broker-dealer whereby the Grantee irrevocably
elects to exercise the Option and to pledge the Stock so purchased to a
broker-dealer in a margin account as security for a loan from the broker-dealer
in the amount of the Option Price, and whereby the broker-dealer irrevocably
commits upon receipt of such Stock to forward the Option Price directly to the
Company; or (C) through any other procedure pursuant to which the Grantee
delivers to the Company a properly executed exercise notice and instructions to
deliver the resulting Stock to a stock broker that are intended to satisfy the
provisions of Section 220.3(e)(4) of Regulation T issued by the Board of
Governors of the Federal Reserve System as in effect from time to time; (vii) by
the surrender of all or part of the Option being exercised, or (viii) such other
payment method or procedure as the Committee may approve.
(f)    Use of Restricted Stock to Pay Option Price. If restricted stock
(“Tendered Restricted Stock”) is used to pay the Option Price for Stock subject
to an Option, then a number of shares of Stock acquired on exercise of the
Option equal to the number of shares of Tendered Restricted Stock shall, unless
the Committee provides otherwise, be subject to the same restrictions as the
Tendered Restricted Stock, determined as of the date of exercise of the Option.
If the Option Price for restricted stock subject to an Option is paid with
Tendered Restricted Stock, and if the Committee determines that the restricted
stock acquired on exercise of the Option is subject to restrictions that cause
it to have a greater risk of forfeiture than the Tendered Restricted Stock, then
notwithstanding the preceding sentence, all the restricted stock acquired on
exercise of the Option shall, unless the Committee provides otherwise, be
subject to such restrictions.




A-6



--------------------------------------------------------------------------------

Exhibit 10.15


    8.    Restricted Stock.
(a)    Grant of Shares of Restricted Stock. Before the grant of any shares of
Restricted Stock, the Committee shall determine, in its discretion: (i) the per
share purchase price of such shares (which may be zero), and (ii) the
restrictions, if any, applicable to such grant; provided, however, that if the
per share purchase price is zero, the consideration for the shares shall be
deemed to be prior service to the Company or its Subsidiaries unless the
Committee specifies other consideration. For the avoidance of doubt, Restricted
Stock may include restricted stock units which constitute a contractual right to
receive shares of Stock upon lapse, expiration or termination of the applicable
restriction.
(b)    Exercise. Payment of the purchase price (if greater than zero) for shares
of Restricted Stock shall be made in full by the Grantee before the delivery of
such shares. Such payment may, at the election of the Grantee and unless the
Committee otherwise provides in the Award Agreement, be made in any one or any
combination of the following: (i) cash, (ii) Stock valued at its Fair Market
Value on the date of payment, or (iii) shares of Restricted Stock, each valued
at the Fair Market Value of a share of Stock on the date of payment; provided
that, if the purchase price for Restricted Stock (“New Restricted Stock”) is
paid with shares of restricted stock (“Old Restricted Stock”), the restrictions
applicable to the New Restricted Stock shall be the same as if the Grantee had
paid for the New Restricted Stock in cash unless, in the judgment of the
Committee, the Old Restricted Stock was subject to a greater risk of forfeiture,
in which case a number of shares of New Restricted Stock equal to the number of
shares of Old Restricted Stock tendered in payment for New Restricted Stock
shall, unless the Committee provides otherwise, be subject to the same
restrictions as the Old Restricted Stock, determined immediately before such
payment.
(c)     Forfeiture. The Committee may, but need not, provide that all or any
portion of a Grantee’s Award of Restricted Stock shall be forfeited: (i) upon
the Grantee’s Termination of Employment within a specified time period after the
Grant Date, (ii) if the Company or the Grantee does not achieve specified
performance goals within a specified time period after the Grant Date and before
the Grantee’s Termination of Employment, or (iii) on such other event(s) or
circumstance(s) as the Committee deems appropriate.
(d)    Effect of Forfeiture. If a share of Restricted Stock is forfeited, then:
(i) the Grantee shall be deemed to have resold such share of Restricted Stock to
the Company at the lesser of (A) the purchase price paid by the Grantee (such
purchase price shall be deemed to be zero dollars ($0) if no purchase price was
paid) or (B) the Fair Market Value of a share of Stock on the date of such
forfeiture; (ii) the Company shall pay to the Grantee the amount determined
under clause (i) of this sentence as soon as is administratively practical; and
(iii) such share of Restricted Stock shall cease to be outstanding, and shall no
longer confer on the Grantee thereof any rights as a shareholder of the Company,
from and after the date of the Company’s tender of the payment specified in
clause (ii) of this sentence, whether or not such tender is accepted by the
Grantee.
(e)    Certificates. Any share of Restricted Stock which is issued subject to
forfeiture shall be held (together with a stock power executed in blank by the
Grantee if requested by the Committee) in escrow by the Secretary of the Company
or by the Company’s agent until such shares become nonforfeitable or are
forfeited and shall, if requested by the Committee, bear an appropriate legend
specifying that such share is non-transferable and subject to the restrictions
set forth in the Plan. If any shares of Restricted Stock become nonforfeitable,
the Company shall cause such shares to be issued or reissued without such
legend.
9.    Stock Appreciation Rights.
(a)    Grant of Stock Appreciation Rights. When granted, Stock Appreciation
Rights may, but need not, be identified with shares of Stock subject to a
specific Option, specific shares of Restricted Stock, or specific Performance
Units of the Grantee (including any Option, shares of Restricted Stock, or
Performance Units granted on or before the Grant Date of the Stock Appreciation
Rights) in a number equal to or different from the number of Stock Appreciation
Rights so granted. If Stock Appreciation Rights are identified with shares of
Stock subject to an Option, shares of Restricted Stock, or Performance Units,
then, unless otherwise provided in the applicable Award Agreement, the Grantee’s
associated Stock Appreciation Rights shall terminate upon (i) the expiration,
termination, forfeiture, or cancellation of such Option, shares of Restricted
Stock, or Performance Units, (ii) the exercise of such Option or Performance
Units, or (iii) the nonforfeitability of such shares of Restricted Stock.
(b)    Exercise of Stock Appreciation Rights. Each Stock Appreciation Right
shall be exercisable to the extent the Option with which it is identified, if
any, may be exercised, to the extent the Restricted Stock with which it is
identified, if any, is nonforfeitable, or to the extent the Performance Unit
with which it is identified, if any, may be exercised,




A-7



--------------------------------------------------------------------------------

Exhibit 10.15


unless otherwise provided by the Committee. Stock Appreciation Rights shall be
exercised by delivery to the Company of written notice of intent to exercise a
specific number of Stock Appreciation Rights. Unless otherwise provided in the
applicable Award Agreement, the exercise of Stock Appreciation Rights which are
identified with shares subject to an Option, shares of Restricted Stock, or
Performance Units shall result in the cancellation or forfeiture of such Option,
shares of Restricted Stock, or Performance Units, as the case may be, to the
extent of such exercise.
(c)    Benefit for Stock Appreciation Rights. The benefit for each Stock
Appreciation Right exercised shall be equal to the difference between: (i) the
Fair Market Value of a share of Stock on the date of such exercise and (ii) an
amount equal to: (A) for any Stock Appreciation Right identified with an Option,
the Option Price of such Option, unless the Committee in the grant of the Stock
Appreciation Right specified a higher amount, or (B) for any other Stock
Appreciation Right, the Fair Market Value of a share of Stock on the Grant Date
of such Stock Appreciation Right, unless the Committee in the grant of the Stock
Appreciation Right specified a higher amount; provided that the Committee, in
its discretion, may provide that the benefit for any Stock Appreciation Right
shall not exceed a stated percentage (which may exceed 100%) of the Fair Market
Value of a share of Stock on such Grant Date. The benefit upon the exercise of a
Stock Appreciation Right shall be payable in cash, except that the Committee,
with respect to any particular exercise, may, in its discretion, pay benefits
wholly or partly in Stock.
10.    Performance Units.
(a)    Grant of Performance Units.
(i) In connection with the grant of any Performance Unit, the Committee shall:
(A) determine performance goals (“Performance Goals”) applicable to such grant,
(B) designate a period for the measurement of the extent to which Performance
Goals are attained, which period may begin prior to the Grant Date (the
“Measuring Period”), and (C) assign a “Performance Percentage” to each level of
attainment of Performance Goals during the Measuring Period, with the percentage
applicable to minimum attainment being zero percent (0%) and the percentage
applicable to maximum attainment (which may exceed 100%) to be determined by the
Committee from time to time.
(ii) In establishing Performance Goals, the Committee may consider such
performance factor or factors as it deems appropriate, including share price,
revenue, net revenue, EBITDA, Adjusted EBITDA, EBITDA before certain charges,
net income, cash flow, free cash flow (whether pre-tax or after tax), station
operating income, earnings per share, market share, market penetration, number
of users or listeners, return on equity, return on assets, return on capital,
expenses, leverage, or Nielsen or other ratings, as well as growth, reduction or
change in any of the foregoing (and in each case on the basis of the entire
Company, a division or operating unit thereof (including any individual station
or magazine or other business), or any subsidiary thereof. The Performance Goals
may include minimum and optimum objectives, a single set of objectives or
multiple sets of objectives. The Committee may, at any time, in its discretion,
modify Performance Goals in order to facilitate their attainment for any reason,
including recognition of unusual or nonrecurring events affecting the Company or
a Subsidiary or changes in applicable laws, regulations or accounting
principles. If a Grantee is promoted, demoted, or transferred to a different
business unit of the Company during a performance period, the Committee may
adjust or eliminate the Performance Goals as it deems appropriate.
(b)    Benefit of Performance Units. Except as otherwise provided in Section 13,
the benefit for each Performance Unit shall be an amount equal to the product of
(i) the Fair Market Value of a Share of Stock on the Grant Date of the
Performance Unit multiplied by (ii) the Performance Percentage attained during
the Measuring Period for such Performance Unit.
(c)    Form and Timing of Payment. As soon as practicable following the
completion of the Measuring Period applicable to outstanding Performance units,
the Committee will certify in writing the extent to which the applicable
Performance Goals have been attained and the resulting final value of the Award
earned by each Grantee of Performance Units for that Measuring Period. Payment
of the benefit for a Grantee’s Performance Units shall be made by the fifteenth
(15th) day of the third (3rd) month following the end of the Grantee’s taxable
year or Company’s fiscal year (whichever ends later) in which the Measuring
Period ends for such Performance Units. The benefit shall be payable in cash,
except that the Committee, with respect to any particular Award of Performance
Units, may, in its discretion, pay the benefit wholly or partly in Stock. The
number of shares of Stock payable in lieu of cash shall be determined by valuing
the Stock at its Fair Market Value on the business day next preceding the date
on which such benefit is to be paid.




A-8



--------------------------------------------------------------------------------

Exhibit 10.15


11.    No Employment Rights.    Neither the establishment of the Plan, nor the
granting of any Award shall be construed to (i) give any Grantee the right to
remain employed by or affiliated with the Company or any of its Subsidiaries or
to any benefits not specifically provided by the Award Agreement, or (ii) in any
manner modify the right of the Company or any of its Subsidiaries to modify,
amend, or terminate this Plan or any of its employee benefit plans. No
obligation of the Company or any of its Subsidiaries as to the length of any
Grantee’s employment by or affiliation with the Company or any Subsidiary shall
be implied by the terms of the Plan, any grant of an Award hereunder or any
Award Agreement. The Company and its Subsidiaries reserve the same rights to
terminate employment of or sever its relationship with any Grantee as existed
before the Grant Date.
12.    Non-Transferability.
(a)    Except as permitted by the Committee in writing or as provided in the
applicable Award Agreement, each Award granted hereunder shall by its terms not
be assignable or transferable other than by will or the laws of descent and
distribution and may be exercised, during the Grantee’s lifetime, only by the
Grantee.
(b)    Notwithstanding the provisions of subsection (a), a Grantee may transfer
an award (other than an Incentive Stock Option) through a gift or a domestic
relations order, otherwise than for value, to a Family Member (any recipient in
such a transfer, an “Eligible Transferee”). For purposes of this subsection (b),
the following transactions are not transfers for value: (i) a transfer under a
domestic relations order in settlement of marital property rights; and (ii) a
transfer to an entity in which more than fifty percent (50%) of the voting
interests are owned by Family Members (or the Grantee) in exchange for an
interest in the entity. An Award that is transferred to a Family Member shall
not be transferable by such Family Member, except for (i) a transfer to another
Family Member of the original Grantee, or (ii) a transfer by such Family
Member’s will or by the laws of descent and distribution upon the death of the
Family Member.    
(c)    In the event that a Grantee transfers an Award to an Eligible Transferee
under this Section 12, the Award transferred to the Eligible Transferee must be
exercised by such Eligible Transferee and, in the event of the death of such
Eligible Transferee, by such Eligible Transferee’s executor or administrator
only in the same manner, to the same extent and under the same circumstances
(including, without limitation, the time period within which the Award must be
exercised) as the Grantee or, in the event of the Grantee’s death, the executor
or administrator of the Grantee’s estate, could have exercised such Award. The
Grantee, or in the event of the Grantee’s death, the Grantee’s estate, shall
remain liable for all federal, state, city and local taxes applicable upon the
exercise of an Award by an Eligible Transferee. If an Award other than an option
that does not qualify as an Incentive Stock Option is transferred under Section
12(b), the Company can provide no assurance that the transfer will not be taxed
prior to the subsequent exercise of the Award.
13.    Effects of a Change in Control. The terms and provisions of this Section
13 shall apply upon the occurrence of a Change in Control only if the Committee
shall have determined that this Section 13 shall be applicable. The Committee
shall give written notice to the Grantees of such a determination and the date
on which such determination is made. After the occurrence of a Change in Control
for which the Committee has determined that this Section 13 shall apply, then:
(a)    General. Subject to Section 17 but notwithstanding Section 11 or any
other provisions of the Plan: (i) all Options, Stock Appreciation Rights, and
Performance Units granted under the Plan shall immediately be fully exercisable;
and (ii) all shares of Restricted Stock shall immediately be nonforfeitable and
freely transferable.
(b)    Benefit. The benefit, if any, payable with respect to any Performance
Unit for which the Measuring Period has not ended shall be equal to the product
of: (i) the Fair Market Value of a share of Stock on the Grant Date of the
Performance Unit multiplied successively by each of the following; (ii) a
fraction, the numerator of which is the number of months (including as a whole
month any partial month) that have elapsed since the beginning of such Measuring
Period until the date of such Change in Control, and the denominator of which is
the number of months (including as a whole month any partial month) in the
Measuring Period; and (iii) a percentage equal to the greater of (A) the target
percentage, if any, specified in the applicable Award Agreement, or (B) the
maximum percentage, if any, that would be earned under the terms of the
applicable Award Agreement assuming that such rate at which the performance
goals have been achieved as of the date of the Change in Control would continue
until the end of the Measuring Period.
14.    Notification under Section 83(b). If the Committee has not, on the Grant
Date or any later date, prohibited such Grantee from making the following
election, and a Grantee shall, in connection with the exercise of any Option, or
the grant of any share of Restricted Stock, make the election permitted under
Section 83(b) of the Code (i.e., an




A-9



--------------------------------------------------------------------------------

Exhibit 10.15


election to include in such Grantee’s gross income in the year of transfer the
amounts specified in Section 83(b) of the Code), such Grantee shall notify the
Company of such election within 10 days of filing notice of the election with
the Internal Revenue Service, in addition to any filing and notification
required pursuant to regulations issued under the authority of Section 83(b) of
the Code.
15.    Mandatory Withholding Taxes. Whenever under the Plan, cash or shares of
Stock are to be delivered upon exercise or payment of an Award or upon a share
of Restricted Stock becoming nonforfeitable, or any other event with respect to
rights and benefits hereunder, the Company shall be entitled to require as a
condition of delivery (i) that the Grantee remit an amount sufficient to satisfy
all federal, state and local withholding tax requirements related thereto, (ii)
the withholding of such sums from compensation otherwise due to the Grantee or
from any shares of Stock due to the Grantee under the Plan, or (iii) any
combination of the foregoing.
16.    Elective Share Withholding.
(a)    Election by Grantee. Subject to Section 16(b) and unless prohibited by
the Award Agreement, a Grantee may elect the withholding (“Share Withholding”)
by the Company of a portion of the shares of Stock otherwise deliverable to such
Grantee upon the exercise or payment of an Award or upon a share of Restricted
Stock’s becoming nonforfeitable (each a “Taxable Event”) having a Fair Market
Value equal to: (i) the minimum amount necessary to satisfy required federal,
state, or local withholding tax liability attributable to the Taxable Event; or
(ii) with the Committee’s prior approval, a greater amount, not to exceed the
estimated total amount of such Grantee’s tax liability with respect to the
Taxable Event.
    (b)    Restrictions. Each Share Withholding election by a Grantee shall be
made in writing in a form acceptable to the Committee and shall be subject to
the following restrictions: (i) a Grantee’s right to make such an election shall
be subject to the Committee’s right to revoke such right at any time before the
Grantee’s election if the Committee has reserved the right to do so in the Award
Agreement; (ii) the Grantee’s election must be made before the date (the “Tax
Date”) on which the amount of tax to be withheld is determined; (iii) the
Grantee’s election shall be irrevocable by the Grantee; and (iv) in the event
that the Tax Date is deferred until six months after the delivery of Stock under
Section 83(b) of the Code, the Grantee shall receive the full amount of Stock
with respect to which the exercise occurs, but such Grantee shall be
unconditionally obligated to tender back to the Company the proper number of
shares of Stock on the Tax Date.
17.    Termination of Employment.
(a)    Restricted Stock and Performance Units. Except as otherwise provided by
the Committee on or after the Grant Date, a Grantee’s shares of Restricted Stock
that are forfeitable shall be forfeited upon the Grantee’s Termination of
Employment and a Grantee shall forfeit all rights to payment of any benefit with
respect to any Performance Unit if the Grantee has a Termination of Employment
prior to the end of the Measuring Period.
(b)    Options and Stock Appreciation Rights. If a Grantee has a Termination of
Employment for Cause, any unexercised Option or Stock Appreciation Right,
whether or not vested, shall terminate upon the Grantee’s Termination of
Employment. If the Grantee has a Termination of Employment for any reason other
than Cause, then any unexercised Option or Stock Appreciation Right, to the
extent exercisable on the date of the Grantee’s Termination of Employment, may
be exercised in whole or in part, not later than the later of (A) the 180th day
following the date of the Grantee’s Termination of Employment or (B) the 30th
day following the last day for which the Grantee is entitled to severance
payments under the Company’s or any Subsidiary’s personnel policies, except that
(i) if the Grantee’s Termination of Employment is caused by the death of the
Grantee, then any unexercised Option or Stock Appreciation Right shall vest on
the date of the Grantee’s death, and may be exercised, in whole or in part, at
any time within one year after the Grantee’s death by the Grantee’s personal
representative or by the person to whom the Option or Stock Appreciation Right
is transferred by will or the applicable laws of descent and distribution; (ii)
if the Grantee’s Termination of Employment is on account of the Disability of
the Grantee, then any unexercised Option or Stock Appreciation Right shall vest
on the date of the Termination of Employment and may be exercised, in whole or
in part, as if such Termination of Employment had not occurred; provided that,
if the Grantee dies after such Termination of Employment, such Option or Stock
Appreciation Right may be exercised, to the extent exercisable on the date of
the Grantee’s death, by the deceased Grantee’s personal representative or by the
person to whom the Option or Stock Appreciation Right is transferred by will or
the applicable laws of descent and distribution within one year after the
Grantee’s death, and (iii) if the Grantee’s Termination of Employment results
from a sale of the station, magazine or other property at which the




A-10



--------------------------------------------------------------------------------

Exhibit 10.15


Grantee is employed or to which the Grantee provides services, then any unvested
Option shall vest on the date of such Termination of Employment.
(c)    Exceptions at the Discretion of the Committee. If the Grantee has a
Termination of Employment for any reason other than Cause, the Committee may
provide on or after the Grant Date (including after a Grantee’s Termination of
Employment, but before the expiration of the term specified in the applicable
Award Agreement) for one or more of the following: (i) that any unexercised
Option or Stock Appreciation Right, to the extent exercisable on the date of
such Termination of Employment, may be exercised, in whole or in part, at any
time within a period specified by the Committee after the date of such
Termination of Employment; (ii) that any Option or Stock Appreciation Right that
is not exercisable on or before the date of such Termination of Employment (A)
may vest on the date of such Termination of Employment or may continue to become
exercisable, as if such Termination of Employment had not occurred, after such
date for a period specified by the Committee and (B) to the extent such Option
or Stock Appreciation Right has become exercisable during such period, may be
exercised, in whole or in part, at or before the end of such period; (iii) that
any share of Restricted Stock that has not become nonforfeitable on or before
the date of such Termination of Employment may become nonforfeitable as if such
Termination of Employment had not occurred after such date for a period
specified by the Committee; or (iv) that if the Grantee dies after such
Termination of Employment and before the expiration of the period specified
under clause (i) or (ii) of this Section 17(c), such Option or Stock
Appreciation Right may be exercised by the deceased Grantee’s personal
representative or by the person to whom the Option or Stock Appreciation Right
is transferred by will or the applicable laws of descent and distribution within
the specified period after the Grantee’s Termination of Employment, or, if
later, within 180 days after the Grantee’s death; provided that if such rights
are granted, the Committee may thereafter take actions to limit such rights, but
only if such limitation is consented to by the Grantee.
(d)    Maximum Extension. Notwithstanding the foregoing, no Award shall be
exercisable beyond the lesser of ten (10) years from the Grant Date or the
maximum term permitted under the original Award Agreement.
18.    Substituted Awards; No Option Repricing. If the Committee cancels any
Award (granted under this Plan, any prior equity incentive plan(s) of the
Company, or any plan of any entity acquired by the Company or any of its
Subsidiaries), and a new Award is substituted for the canceled Award, then the
Committee may, in its discretion, determine the terms and conditions of the new
Award; provided that (i) the new Award shall not contain any terms or conditions
that would cause the Award to constitute deferred compensation under Code
Section 409A, (ii) no Award shall be canceled without the consent of the Grantee
if the terms and conditions of the new Award to be substituted are not at least
as favorable as the terms and conditions of the Award to be canceled, and (iii)
no substituted Awards may be made for any cancelled Option or Stock Appreciation
Right that is underwater (i.e., that has an Option Price higher than Fair Market
Value on the date of cancellation).
19.    Securities Law Matters.
(a)    Legend and Investment Representation. If the Committee deems necessary to
comply with the Securities Act of 1933, or any rules, regulations or other
requirements of the SEC or any stock exchange or automated quotation system, the
Committee may require a written investment intent representation by the Grantee
and may require that a restrictive legend be affixed to certificates for shares
of Stock, or that the Stock be subject to such stock transfer orders and other
restrictions as the Committee may deem necessary or advisable.
(b)    Postponement by Committee. If based upon the opinion of counsel for the
Company, the Committee determines that the exercise or nonforfeitability of, or
delivery of benefits pursuant to, any Award would violate any applicable
provision of (i) federal or state securities law or (ii) the listing
requirements of any national securities exchange or the requirements of any
automated quotation system on which are listed or quoted any of the Company’s
equity securities, then the Committee may postpone any such exercise,
nonforfeitability or delivery, as the case may be, but the Company shall use
reasonable and good faith efforts to cause such exercise, nonforfeitability or
delivery to comply with all such provisions at the earliest practicable date.
The Committee’s authority under this Section 19(b) shall expire on the date of
the first Change in Control to which Section 13 applies.
(c)    No Obligation to Register or List. The Company shall be under no
obligation to register the Stock with the SEC or to effect compliance with the
registration, qualification or listing requirements of any state securities
laws, stock exchange or automated quotation system, and the Company shall have
no liability for any inability or failure to do so.




A-11



--------------------------------------------------------------------------------

Exhibit 10.15


20.    Funding. Benefits payable under the Plan to any person shall be paid
directly by the Company or its Subsidiaries. Neither the Company nor its
Subsidiaries shall be required to fund, or otherwise segregate assets to be used
for payment of, benefits under the Plan.
21.    Rights as a Shareholder. A Grantee shall not, by reason of any Award
(other than Restricted Stock) have any right as a shareholder of the Company
with respect to the shares of Stock which may be deliverable upon exercise or
payment of such Award until such shares have been delivered to such Grantee.
Shares of Restricted Stock held by a Grantee or held in escrow by the Company or
by an agent of the Company shall confer on the Grantee all rights of a
shareholder of the Company, except as otherwise provided in the Plan. The
Committee, in its discretion, at the time of grant of Restricted Stock, may
permit or require the payment of cash dividends thereon to be deferred and, if
the Committee so determines, reinvested in additional Restricted Stock to the
extent shares are available under Section 3, or otherwise reinvested. Stock
dividends and deferred cash dividends issued with respect to Restricted Stock
shall be treated as additional shares of Restricted Stock that are subject to
the same restrictions and other terms as apply to the shares with respect to
which such dividends are issued. The Committee may, in its discretion, provide
for crediting to and payment of interest on deferred cash dividends.
22.    Escrow; Pledge of Shares. To enforce any restrictions on a Grantee’s
Stock, the Committee may issue the shares in book entry form subject to the
applicable restriction or require the Grantee to deposit all certificates
representing such Stock, together with stock powers or other instruments of
transfer approved by the Committee, appropriately endorsed in blank, with the
Company or an agent designated by the Company to hold in escrow until such
restrictions have lapsed or terminated, and the Committee may cause a legend or
legends referencing such restrictions to be placed on the certificates.
23.    Nature of Payments. Unless otherwise determined by the Committee, any and
all grants or deliveries of shares of Stock hereunder shall constitute special
incentive payments to the Grantee and shall not be taken into account in
computing the amount of salary or compensation of the Grantee for the purposes
of determining any pension, retirement, death or other benefits under any
pension, retirement, profit-sharing, bonus, life insurance or other employee
benefit plan of the Company or any of its Subsidiaries, except as such plan or
agreement shall otherwise expressly provide.
24.    Non-Uniform Determinations. The Committee’s determinations under the Plan
need not be uniform and may be made by the Committee selectively among persons
who receive, or are eligible to receive, Awards (whether or not such persons are
similarly situated). Without limiting the generality of the foregoing, the
Committee shall be entitled, among other things, to make non-uniform and
selective determinations and to enter into non-uniform and selective Award
Agreements as to (i) the identity of the Grantees, (ii) the terms and provisions
of Awards, and (iii) the treatment, under Section 17, of Terminations of
Employment. Notwithstanding the foregoing, the Committee’s interpretation of
Plan provisions shall be uniform as to similarly situated Grantees.
    25.    Adjustments. The Committee shall make equitable adjustment of: (i)
the aggregate numbers of shares of Stock, shares of Restricted Stock and Stock
Appreciation Rights, available under Sections 3(a) and 3(b), (ii) the number of
shares of Stock (including shares of Restricted Stock) covered by an Award,
(iii) the Option Price, (iv) the Fair Market Value of Stock to be used to
determine the amount of the benefit payable upon exercise of Stock Appreciation
Rights or Performance Units, and (v) all other matters relating to the Plan and
any Awards, including the type of securities or property, if any, to be paid in
connection with any Award, all in such manner as may be determined by the
Committee in its discretion in order to prevent dilution or enlargement of the
rights of any Grantee pursuant to any Award under the Plan, to reflect a stock
dividend, stock split, reverse stock split, share combination, recapitalization,
reclassification, merger, consolidation, asset spin-off, reorganization, or
similar event of or by the Company.
26.    Adoption and Shareholder Approval. The Plan shall be approved or ratified
by the shareholders of the Company (excluding holders of Stock issued pursuant
to this Plan), consistent with applicable laws, including but not limited to
Section 162(m)(4)(C) (ii) of the Code, within 12 months before or after the
Effective Date. Upon the Effective Date, Awards may be granted pursuant to the
Plan; provided, however, that prior to initial shareholder approval of the Plan:
(i) no Option may be exercised; (ii) no Restricted Stock may vest, (iii) no
benefit pursuant to a Performance Unit may be paid in Stock; and (iv) in the
event that shareholder approval is not obtained within the time period provided
herein, all Awards granted hereunder shall be canceled, any Stock issued
pursuant to any Award shall be canceled and any purchase of Stock hereunder
shall be rescinded.




A-12



--------------------------------------------------------------------------------

Exhibit 10.15


27.    Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board, the submission of the Plan to the shareholders of the Company for
approval, nor any provision of the Plan shall be construed as creating any
limitations on the power of the Board or the Committee to adopt such additional
compensation arrangements as it may deem desirable, including the granting of
stock options and bonuses otherwise than under the Plan, and such arrangements
may be either generally applicable or applicable only in specific cases.
28.    Amendment and Termination of the Plan. Subject to any applicable
shareholder approval requirements of applicable law or the rules of any national
securities exchange, stock market or automated quotation service on which the
Stock is listed or quoted, the Plan may be amended by the Board at any time and
in any respect, except that there shall be no amendment to permit option
repricing without shareholder approval. The Plan may also be terminated at any
time by the Board and shall terminate automatically on the tenth anniversary of
the Effective Date unless earlier terminated by the Board. No amendment or
termination of this Plan shall adversely affect any Award granted prior to the
date of such amendment or termination without the written consent of the
Grantee.
29.    Weekends and Holidays. Unless this Section prevents an Option designed to
qualify as an Incentive Stock Option under Section 422 of the Code from
qualifying as an Incentive Stock Option under Section 422 of the Code or
prevents an Award designed to qualify as performance-based compensation under
Section 162(m) of the Code from qualifying as performance‑based compensation
under Section 162(m) of the Code, if any day on which action under the Plan must
be taken falls on a Saturday, Sunday or holiday recognized as an official
holiday of the Company, such action may be taken on the next succeeding day not
a Saturday, Sunday or holiday.
30.    Foreign Grantees. Without amending the Plan, Awards may be granted to
Grantees who are foreign nationals or employed outside the United States or
both, on such terms and conditions different from those specified in the Plan as
may, in the judgment of the Committee, be necessary or desirable to further the
purposes of the Plan.
31.    Interpretation under Section 162(m). Notwithstanding any provision of the
Plan to the contrary, the Plan is intended to give the Committee the authority
to grant Awards hereunder both that qualify as performance‑based compensation
under Code Section 162(m)(4)(C) and that do not so qualify. Every provision of
the Plan shall be administered, interpreted and construed to carry out such
intention and any provision that cannot be so administered, interpreted and
construed shall to that extent be disregarded; and any provision of the Plan
that would prevent an Award that the Committee intends to qualify as
performance‑based pay under Code Section 162(m)(4)(C) from so qualifying shall
be administered, interpreted and construed to carry out such intent and any
provision that cannot be so administered, interpreted and construed shall to
that extent be disregarded.
32.    Applicable Law. The validity, construction, interpretation and
administration of the Plan and of any determinations or decisions made
thereunder, and the rights of all persons having or claiming to have any
interest therein or thereunder, shall be governed by, and determined exclusively
in accordance with, the laws of the State of Indiana, but without giving effect
to the principles of conflicts of laws thereof. Without limiting the generality
of the foregoing, the period within which any action arising under or in
connection with the Plan must be commenced shall be governed by the laws of the
State of Indiana, without giving effect to the principles of conflicts of laws
thereof, irrespective of the place where the act or omission complained of took
place and of the residence of any party to such action and irrespective of the
place where the action may be brought.
33.    Construction. The use of the masculine gender shall also include within
its meaning the feminine. The use of the singular shall include within its
meaning the plural and vice versa.
34.    Code Section 409A. All Awards under the Plan are intended to be exempt
from the requirements of Code Section 409A, either under Treas. Reg.
§1.409A-1(b)(4), in the case of Performance Units, or under Treas. Reg.
1.409A-1(b)(5), in the case of all other Awards. Every provision of the Plan
shall be administered, interpreted, and construed to carry out such intention,
and any provision that cannot be so administered, interpreted, and construed
shall to that extent be disregarded and of no effect with respect to a
non-exempt Award. In the event that, notwithstanding such intent, an Award
granted hereunder constitutes “deferred compensation” within the meaning of Code
Section 409A, but which is not otherwise exempt from the requirements of Code
Section 409A, then, notwithstanding any other provision of the Plan or the
applicable Award Agreement, (i) any amount that is payable under such Award on
account of separation from service to a “specified employee,” as defined in Code
Section 409A(a)(2)(B)(i), will not be paid earlier than the date that is six (6)
month’s following the specified employee’s separation from service, as defined
below; (ii) the determination of which individuals are “specified employees”
will be made in accordance with such rules and practices, consistent with Code
Section 409A and interpretive regulations, as are established from time to




A-13



--------------------------------------------------------------------------------

Exhibit 10.15


time by the Board of Directors, or its designee, in its discretion (iii) the
Grantee will not be treated as having terminated employment or service until
that individual has incurred a separation from service within the meaning of
Code Section 409A; (iv) no event will be treated as a Change in Control with
respect to that Award unless it constitutes a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of Code Section
409A(a)(2)(A)(v); (v) neither the Company nor a Grantee may accelerate the
payment (in time or schedule) of any amount deferred under this Plan, unless
such acceleration is excepted from or permitted by Code Section 409A; (vi)
neither the Plan nor an Award may be revised, amended or terminated in a manner
that would cause a Grantee’s Award to be subject to early inclusion in income as
provided in Code Section 409A prior to the actual settlement of the Award; and
(vii) to the extent any other terms of the Plan or the applicable Award
Agreement would subject the Grantee to gross income inclusion, interest, or
additional tax pursuant to Code Section 409A prior to the actual settlement of
the Award, those terms are to that extent superseded by, and shall be adjusted
to the minimum extent necessary to satisfy, the applicable requirements of Code
Section 409A. While this Agreement is intended to comply with Code Section 409A,
neither the Company nor its Affiliates makes or has made any representation,
warranty or guarantee of any federal, state or local tax consequences of any
person’s entitlements under this Agreement, including, but not limited to, under
Code Section 409A. Accordingly, in the event that the Plan or any Award shall be
deemed not to comply with Code Section 409A, even after the application of this
Section 34, the Company, the Committee and their designees and agents shall not
be liable to any participant or other person for actions, decisions or
determinations made by them in good faith. Except as otherwise specifically
provided herein, Grantees are solely responsible and liable for the satisfaction
of all taxes and penalties that may arise in connection with Awards (including
any taxes arising under Code Section 409A), and the Company shall not have any
obligation to indemnify or otherwise hold any Grantee harmless from any or all
of such taxes.    






A-14

